Title: To Benjamin Franklin from Vergennes, 15 September 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 15. 7bre. 1779.
Je suis informé, Monsieur, que le Lundi 6. du présent mois, un particulier qui a dit se nommer Jean Deguio, Lieutenant au Regiment Anglois du Colonel Jemi d’Invistony, S’est presenté à M. Le Comte de Chabôt, Lieutenant Général des Armées du Roi Commandant le Camp de St. Omer pour obtenir des Secours et se rendre près de vous; Il a declaré être parti de Winchester le 25. Août dernier et être hors d’Etat de marcher a Cause de ses Blessures. Mais L’officier chargé d’examiner cet Etranger a crû appercevoir quelques contradictions dans ses Responses, l’a regardé comme Suspect, et lui a refusé les Secours qu’il sollicitoit. Il a pris place dans le 1er. Carosse public pour se rendre a Paris où il doit être actuellement arrivé. J’ai cru devoir, Monsieur, vous communiquer ces Details en attendant les Eclaircissemens ulterieurs qui pourront m’arriver sur le Compte de ces particuliers et dont je vous ferai part.
J’ai l’honneur d’être très parfaitement, Monsieur, votre tres humble et tres obeissant serviteur 
(signé) De Vergennes
